

114 S2245 IS: Preventing Unionization of Revenue Service Employees Act
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2245IN THE SENATE OF THE UNITED STATESNovember 5, 2015Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo exclude the Internal Revenue Service from the provisions of title 5, United States Code,
			 relating to labor-management relations.
	
 1.Short titleThis Act may be cited as the Preventing Unionization of Revenue Service Employees Act or the PURSE Act.
		2.Exclusion of Internal
			 Revenue Service
			(a)In
 generalSection 7103(a)(3) of title 5, United States Code, is amended—
 (1)in subparagraph (G), by striking or;
 (2)in subparagraph (H), by striking the period and inserting ; or; and
 (3)by adding after subparagraph (H) the following:
					
 (I)the Internal Revenue Service;.
				(b)Effective
 dateThe amendments made by this section shall take effect on the date of the enactment of this Act, notwithstanding any provision of law, rule, or regulation, or of any preexisting collective bargaining agreement.